The indictment in this case was duly presented and filed in the lower court on September 20, 1929, and charged this appellant with the offense of murder in the first degree. Specifically, that he "unlawfully and with malice aforethought killed Andrew Kennedy by shooting him with a pistol," etc. On the 4th day of February. 1930, he was tried upon said indictment, the jury returned a verdict of guilty of manslaughter in the first degree, and fixed his punishment at imprisonment in the penitentiary for a term of five years. From the judgment of conviction, this appeal was taken, and the appeal is here rested upon the record proper, without a bill of exceptions. The record being in all things regular, it is ordered that the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.